Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-7, drawn to how to perform, at the UE, a differentiate uplink power control in a high-band frequency range while staying in the MPE limits, classified in H04W 52/146.
Group II. Claims 8-19, drawn to how to perform, at the UE, traffic volume control while staying in the MPE limit, classified in H04W 52/281.
Group III. Claims 20-24, drawn to how to perform optimum scheduling at the Base Station, while maintaining UE in the MPE limits, classified in H04W72/1268.
Group IV. Claims 25-30, drawn to how to steer, at the UE, uplink transmission having multiple component carriers, while staying in the MPE limit, classified in H04W72/0453.
Group V. Claims 31, 33-37, drawn to how to manage, at the UE, overload of uplink grants, while staying in the MPE limits, classified in H04W72/1294.

The inventions are independent or distinct, each from the other because:
Inventions Groups I, Group II, Group III, Group IV, and Group V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).
In the instant case, the different inventions, as the special technical features of Group I includes, “transmitting, based at least in part on the determining that the uplink transmission includes the control information, the uplink transmission with an increased uplink transmission power for a first subset of the set of uplink transmission resources associated with the control information relative to a reduced uplink transmission power for a second subset of the set of uplink transmission resources associated with the data” (claim 1), which are not present in Group II, Group III, Group IV and Group V; as the special technical features of Group II includes, “calculating an adjusted traffic volume at the UE based at least in part on the set of uplink transmission resources and the data; and transmitting an indication of the adjusted traffic volume, wherein a size of the adjusted traffic volume limits the uplink transmission of the data based at least in part on the exposure threshold” (claim 8), which are not present in Group I, Group III, Group IV and Group V; as the special technical features of Group III includes, “establishing a connection with a base station, the connection having a first carrier group in a first frequency range and a second carrier group in a second frequency range, wherein the second carrier group is configured for transmitting scheduling requests to the base station; and transmitting, based at least in part on the determining, a scheduling request to the base station using the first carrier group that indicates the first carrier group is to be used for uplink transmissions of the UE” (claim 20), which are not present in Group I, Group II, Group IV and Group V; as the special technical features of Group IV includes, “establishing a connection with a base station, the connection having a first component carrier in a first frequency range and a second component carrier in a second frequency range; and transmitting, responsive to the determining that the exposure threshold is exceeded for the second component carrier, a first logical channel of a plurality of logical channels using only uplink transmission resources of the first component carrier” (claim 25), which are not present in Group I, Group II, Group III and Group V;  as the special technical features of Group V includes, “receiving, from a base station, one or more uplink grants indicating a set of uplink transmission resources for an uplink transmission; identifying, based at least in part on a skipping rule, a first subset of the set of uplink transmission resources, wherein the skipping rule is based at least in part on the uplink transmission exceeding the threshold and a presence a power headroom report within a time interval of the uplink transmission; and transmitting the uplink transmission in at least a second subset of the set of uplink transmission resources based at least in part on the skipping rule” (claim 31), which are not present in Group I, Group II, Group III and Group IV.      .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have required a separate status in the art in view of their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 7:30AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V NGUYEN/Primary Examiner, Art Unit 2649